ORDER
PER CURIAM.
Appellant, Ricky W. Hudgens (“mov-ant”), appeals the judgment of the Circuit Court of St. Francois County overruling his Rule 24.035 motion to vacate, set aside or correct judgment or sentence. Movant entered an Alford plea of guilty to statutory sodomy in the first degree, section 566.062, RSMo 1994,1 and statutory rape in the first degree, section 566.032. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.